DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 16 July 2021.
Claims 3, 6, 8, 9, 14, 17-19 have been amended.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains legalese (i.e., the abstract is a copy of claim 1.  Instead, the abstract needs to be a summary of the invention without words such as comprising, configured to, etc. (see above)).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: throughout the drawings, “1,” and “2,” are listed; however, are not described in the Specification.  If these refer to drawing numbers, they must be addressed in the Specification.  Moreover the same drawing number may not be used for different components (for example, Fig, 6 shows: “1, vertical distribution” and Fig. 9 shows “1, aggregating”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A first-grade account configured to received external imported funds (Claims 1, 12)
A second-grade account is configured to received the funds (Claims 1, 12)
A third-grade account is configured to undertake a user-oriented transaction service (Claims 1, 12)
A fund allocation model is configured to realize mutual transfer of funds (Claims 6, 7, 17)
An acquisition unit configured to acquire current fund balances (Claims 6, 7, 17)
A calculation unit configured to calculate an average value (Claims 6, 7, 17) 
An allocation unit configured to allocate a fund balance (Claims 6, 7, 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), Claim 1 is directed to a system comprising a series of components and as Claim 12 is directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1 and 12) are directed, in part, to a transaction, comprising: a first-grade account, wherein the first-grade account is a platform-grade master account which is configured to receive external imported funds and can distribute the external imported funds to a second-grade account; the second-grade account is configured to receive the funds distributed by the first-grade account, and can distribute the received funds distributed by the first-grade account to a third-grade account; the third-grade account is configured to undertake a user-oriented transaction service; wherein when the transaction service undertaken by the third-grade account is a withdrawal service, a withdrawal amount is deducted from the third-grade account; and when the withdrawal amount deducted from the third-grade account is less than a total withdrawal amount corresponding to a current withdrawal service, the second-grade account is requested to retrieve a first residual withdrawal amount which is an amount obtained by subtracting the withdrawal amount deducted from the third-grade account from the total withdrawal amount corresponding to the current withdrawal service.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the amounts in each account are monitored ; business relations and legal obligations occur when a transaction service is completed and an amount is withdrawn from an account; and managing relationships occur when the system follows rules to retrieve amounts at specific points.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a system,” “accounts” to perform the claimed steps.  The system in the steps is recited at a high-level generality (i.e., as a generic computer system performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-11 and 13-20 are directed to explaining more about analyzing the amount of funds and when funds need to be deducted from each account.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 1564177 A) hereinafter Kou, in view of Cai (CN 102761424 A) hereinafter Cai.
Claims 1, 12
Kou discloses the following limitations:
 (Original) A transaction system, comprising: a first-grade account, wherein the first-grade account is a platform-grade master account which is configured to receive external imported funds and can distribute the external imported funds to a second-grade account; (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses a total fund account control and management sub-fund account system.  Kou discloses an account distribution system implements management and control of the total fund account fund accounts and allows the transfer of funds from accounts.  Kou discloses a service request is made and funds are deposited into a master account (first-grade account). 
the second-grade account is configured to receive the funds distributed by the first-grade account, and can distribute the received funds distributed by the first-grade account to a third-grade account; (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses multiple sub-accounts may be used and funds may be transferred between the multiple sub-accounts due to specific rules.  Kou discloses that funds are transferred between sub-accounts.).
 the third-grade account is configured to undertake a user-oriented transaction service; wherein when the transaction service undertaken by the third-grade account is a withdrawal service, a withdrawal amount is deducted from the third-grade account; and (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses amounts are withdrawn from multiple various sub-accounts and transferred to other sub-accounts in order to ensure enough funds are available for a transaction.
when the withdrawal amount deducted from the third-grade account is less than a total withdrawal amount corresponding to a current withdrawal service, the second-grade account is requested to retrieve a first residual withdrawal amount which is an amount obtained by subtracting the withdrawal amount deducted from the third-grade account from the total withdrawal amount corresponding to the current withdrawal service.  (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses 

Kou discloses the limitations shown above.  Kou fails to specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account.
However, Cai discloses the following limitations: 
(Original) A transaction system, comprising: a first-grade account, wherein the first-grade account is a platform-grade master account which is configured to receive external imported funds and can distribute the external imported funds to a second-grade account; the second-grade account is configured to receive the funds distributed by the first-grade account, and can distribute the received funds distributed by the first-grade account to a third-grade account;  the third-grade account is configured to undertake a user-oriented transaction service; wherein when the transaction service undertaken by the third-grade account is a withdrawal service, a withdrawal amount is deducted from the third-grade account; and when the withdrawal amount deducted from the third-grade account is less than a total withdrawal amount corresponding to a current withdrawal service, the second-grade account is requested to retrieve a first residual withdrawal amount which is an amount obtained by subtracting the withdrawal amount deducted from the third-grade account from the total withdrawal amount corresponding to the current withdrawal service.  (see at least [0008]-[0055] [0064]-[0073].  Cai discloses a charging system with multiple storage modules that store multiple user accounts.  Cai discloses the charging system judges the user account balance and if the user account balance is less than the transaction amount, then the user account value will be modified by amounts from other user accounts.  If the user account balance is more than the transaction amount, instructions will be sent to complete the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou to incorporate the teachings of Cai and specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account because doing so allows real-time monitoring of accounts to ensure that enough amounts are in accounts and prevent pausing a transaction (see at least Cai abstract [0002]- [0005]). 

Claims 3, 14
Kou/Cai disclose the limitations shown above.  Cai specifically discloses analyzing the withdrawal amounts:
 (Currently Amended) The system according to claim , wherein when the withdrawal amount deducted from the third-grade account is less than a total withdrawal amount corresponding to a current withdrawal service, the second-grade account is requested to retrieve a first residual withdrawal amount comprises: a second-grade account that has an associated relationship with the third-grade account is 3 124550472.1First Preliminary AmendmentDocket No.: 175234.00033 requested to retrieve the first residual withdrawal amount, wherein the second-grade account that has an associated relationship with the third-grade account is one or more of the plurality of the second-grade accounts.   (see at least [0008]-[0055] [0064]-[0073].  Cai discloses a charging system with multiple storage modules that store multiple user accounts.  Cai discloses the charging system judges the user account balance and if the user account balance is less than the transaction amount, then the user account value will be modified by amounts from other user accounts.  If the user account balance is more than the transaction amount, instructions will be sent to complete the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Cai and specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account because doing so allows real-time monitoring of accounts to ensure that enough amounts are in accounts and prevent pausing a transaction (see at least Cai abstract [0002]- [0005]). 

Claims 4, 15
Kou/Cai disclose the limitations shown above.  Cai specifically discloses analyzing the withdrawal amounts:
 (Original) The system according to claim 3, wherein if the second-grade account that has an associated relationship with the third-grade account reports that the amount in the second-grade account is less than the first residual withdrawal amount requested to be retrieved, after retrieving the amount in the second-grade account that has an associated relationship with the third-grade account, another second-grade account is further requested to retrieve a second residual withdrawal amount, wherein the another second-grade account is different from the second-grade account that has an associated relationship with the third-grade account, and the second residual withdrawal amount is an amount obtained by subtracting the amount in the second-grade account that has an associated relationship with the third-grade account from the first residual withdrawal amount.   (see at least [0008]-[0055] [0064]-[0073].  Cai discloses a charging system with multiple storage modules that store multiple user accounts.  Cai discloses the charging system judges the user account balance and if the user account balance is less than the transaction amount, then the user account value will be modified by amounts from other user accounts.  If the user account balance is more than the transaction amount, instructions will be sent to complete the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Cai and specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account because doing so allows real-time monitoring of accounts to ensure that enough amounts are in accounts and prevent pausing a transaction (see at least Cai abstract [0002]- [0005]). 

Claims 5, 16
Kou/Cai disclose the limitations shown above.  Kou further discloses:
 (Original) The system according to claim 4, wherein if the another second-grade account reports that the amount in the account is less than the second residual withdrawal amount, after retrieving a residual amount in the another second-grade account, residual amounts in one or more second-grade accounts of the plurality of the second-grade accounts are aggregated; and the aggregated funds are used to make up the second residual withdrawal amount.  (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses that rules are set in order to analyze and control each sub-account.  For example, rules may be set for the maximum amount of funds that may be held in each sub-account.  In addition, rules may be set for when to transfer funds to a specific other sub-account and how to do that.). 

Claims 8, 18
Kou/Cai disclose the limitations shown above.  Kou further discloses:
 (Currently Amended) The system according to claim 1, further comprising: a special account configured to aggregate part or all of the funds from the second-grade account and release the aggregated funds to the first-grade account.  (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses that a plethora of sub-accounts may be set up.  Kou discloses that rules are set in order to analyze and control each sub-account.  For example, rules may be set for the maximum amount of funds that may be held in each sub-account.  In addition, rules may be set for when to transfer funds to a specific other sub-account and how to do that.).

Claims 19, 9, 10
Kou/Cai disclose the limitations shown above.  Kou further discloses:
(Currently Amended) The method according to claim12, further comprising: performing fund distribution among the first-grade account, the second-grade account, and the third-grade account by a fund distribution model of the transaction system, wherein the fund distribution model comprises at least a first distribution model, a second distribution model and a third distribution model; and performing fund distribution among the first-grade account, the second-grade account, and the third-grade account by a fund distribution model of the transaction system comprises: when a total amount of funds in the transaction system is less than a second threshold, the fund distribution model is maintained or switched to the first distribution model; when a quantity of withdrawal services of the transaction system is less than a third threshold, the fund distribution model is maintained or switched to the second distribution model; when a quantity of withdrawal services of the transaction system is greater than or equal to a fourth threshold, the fund distribution model is maintained or switched to the third distribution model.  (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses that rules are set in order to analyze and control each sub-account.  For example, rules may be set for the maximum amount of funds that may be held in each sub-account.  In addition, rules may be set for when to transfer funds to a specific other sub-account, such as setting thresholds, and how to do that.).

Kou/Cai disclose the limitations shown above.  Cai specifically discloses analyzing the withdrawal amounts:
The method according to claim12, further comprising: performing fund distribution among the first-grade account, the second-grade account, and the third-grade account by a fund distribution model of the transaction system, wherein the fund distribution model comprises at least a first distribution model, a second distribution model and a third distribution model; and performing fund distribution among the first-grade account, the second-grade account, and the third-grade account by a fund distribution model of the transaction system comprises: when a total amount of funds in the transaction system is less than a second threshold, the fund distribution model is maintained or switched to the first distribution model; when a quantity of withdrawal services of the transaction system is less than a third threshold, the fund distribution model is maintained or switched to the second distribution model; when a quantity of withdrawal services of the transaction system is greater than or equal to a fourth threshold, the fund distribution model is maintained or switched to the third distribution model.  (see at least [0008]-[0055] [0064]-[0073].  Cai discloses a charging system with multiple storage modules that store multiple user accounts.  Cai discloses the charging system judges the user account balance and if the user account balance is less than the transaction amount, then the user account value will be modified by amounts from other user accounts.  If the user account balance is more than the transaction amount, instructions will be sent to complete the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Cai and specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account because doing so allows real-time monitoring of accounts to ensure that enough amounts are in accounts and prevent pausing a transaction (see at least Cai abstract [0002]- [0005]). 

Claims 11, 20
Kou/Cai disclose the limitations shown above.  Kou further discloses:
(Original) The system according to claim 10, wherein the fourth threshold is greater than the third threshold.   (see at least pg. 4 para. 8 – pg. 7 para. 9.  Kou discloses that a plethora of sub-accounts may be set up.  Kou discloses that rules are set in order to analyze and control each sub-account.  For example, rules may be set for the maximum amount of funds that may be held in each sub-account.  In addition, rules may be set for when to transfer funds to a specific other sub-account, such as setting thresholds, and how to do that.).

Claims 2, 6, 7, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 1564177 A) hereinafter Kou, in view of Cai (CN 102761424 A) hereinafter Cai, in view of Huang et al. (CN 101030311 A) hereinafter Huang.
Claims 2, 13
Kou/Cai disclose the limitations shown above.  Kou/Cai fail to specifically disclose a plurality of second-grade accounts. Yet, Huang discloses the following limitations:
(Original) The system according to claim 1, wherein there are a plurality of the second- grade accounts, and the plurality of the second-grade accounts can transfer funds to each other.  (see at least pg. 3 para. 9-pg. 5 para. 3.  Huang discloses a one-to-many account processing method.  Huang discloses a n-account storage unit, meaning that there may be multiple of one type of sub-account.  Huang discloses checking the mapping relationship and thereafter increasing or reducing the sub account by transferring money to other related sub-accounts..). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Huang and specifically disclose a plurality of second-grade accounts because doing so establishes mapping relationships to ensure that money is always available when a transaction occurs (see at least Huang abstract pg. 5 paras. 2-4).

Claims 17, 6, 7 
Kou/Cai disclose the limitations shown above.  Cai specifically discloses analyzing the withdrawal amounts:
(Currently Amended) The method according to claim 12, wherein mutual transferring funds among the plurality of the second-grade accounts comprises: acquiring current fund balances of a plurality of the second-grade accounts; calculating an average value and a deviation degree according to the current fund balances of the plurality of second-grade accounts, wherein the current fund balances of the plurality of second-grade accounts include a maximum fund balance and a minimum fund balance, and the deviation degree is calculated based on the maximum fund balance and the minimum fund balance; and allocating a fund balance in a target account whose current fund balance is greater than the average value when the deviation degree is greater than a first threshold, wherein the target account is one or more of a plurality of the second-grade accounts. (see at least [0008]-[0055] [0064]-[0073].  Cai discloses a charging system with multiple storage modules that store multiple user accounts.  Cai discloses the charging system judges the user account balance and if the user account balance is less than the transaction amount, then the user account value will be modified by amounts from other user accounts.  If the user account balance is more than the transaction amount, instructions will be sent to complete the transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Cai and specifically disclose the steps of transferring amounts from one user account to another after analyzing whether there are enough funds in an account because doing so allows real-time monitoring of accounts to ensure that enough funds are in accounts and prevent pausing a transaction (see at least Cai abstract [0002]- [0005]). 

Kou/Cai disclose the limitations shown above.  Kou/Cai fail to specifically disclose a plurality of second-grade accounts. Yet, Huang discloses the following limitations:
(Currently Amended) The method according to claim 12, wherein mutual transferring funds among the plurality of the second-grade accounts comprises: acquiring current fund balances of a plurality of the second-grade accounts; calculating an average value and a deviation degree according to the current fund balances of the plurality of second-grade accounts, wherein the current fund balances of the plurality of second-grade accounts include a maximum fund balance and a minimum fund balance, and the deviation degree is calculated based on the maximum fund balance and the minimum fund balance; and allocating a fund balance in a target account whose current fund balance is greater than the average value when the deviation degree is greater than a first threshold, wherein the target account is one or more of a plurality of the second-grade accounts.  (see at least pg. 3 para. 9-pg. 5 para. 3.  Huang discloses a one-to-many account processing method.  Huang discloses a one-to-many account processing method.  Huang discloses a n-account storage unit, meaning that there may be multiple of one type of sub-account.  Huang discloses checking the mapping relationship and thereafter increasing or reducing the sub accounts by transferring money to other related sub-accounts.  An analysis occurs and balances are calculated in order to determine when to transfer money around.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total fund account control and management sub-fund account system of Kou/Cai to incorporate the teachings of Huang and specifically disclose a plurality of second-grade accounts and the steps of transferring amounts from one account to another after analyzing whether there are enough funds in an account because doing so establishes mapping relationships to ensure that funds are always available when a transaction occurs (see at least Huang abstract pg. 5 paras. 2-4).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matousek (US 9491114 B2) discloses calculating ideal resource apportionments from a current set of consumable resources for each of a plurality of reservations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691